FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment/Response filed June 23, 2022.  Claims 37, 40, 106, 121, and 125 have been amended and claims 45-48 and 108-109 have been canceled.  Claims 37-38, 40, 43, 50-51, 106-107, 120-121, 123, 125, 129, and 131 are now pending and under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The objection to the specification, in view of applicant’s amendments removing hyperlinks; and
Some rejections under 35 USC 112(b), in view of applicant’s clarifying amendments.
 Claims 37-38, 40, 43, 50-51, 106-107, 120-121, 123, 125, 129, and 131 remain rejected for the reasons given below, which include new grounds of rejection necessitated by Applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of the species of a combination of “at least 10 biomarker nucleic acids from Table 3” in the reply filed on November 22, 2021 is again acknowledged.  It is noted that all of the withdrawn claims (claims 45-46, 48, and 108) have now been withdrawn, and that none of the pending claims recite the originally elected group of “at least 10 biomarkers”.  The prior art now applies against the claims as directed to the embodiments of the invention recited in independent claims 37 and 106.  
Claim Rejections - 35 USC § 112(b)/second paragraph/Claim interpretation
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 37-38, 40, 43, 50-51, 106-107, 120-121, 123, 125, 129 and 131 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37-38, 40, 43, 50-51, 106-107, 120-121, 123, 125, 129 and 131 are indefinite over the recitation in the claims (specifically independent claims 37 and 106, of biomarkers selected from Table 3 (in accordance with the language of the amended claims).  As stated in MPEP 2173.05(s):
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
In the instant case, the claims are indefinite because it is unclear what elements of Table 3 – which recites various characteristics for each of a list of 80 biomarkers – are sufficient to meet the claims.  Further, to the extent that the claims are directed to genes known in the art, and/or corresponding to particular SEQ ID Nos, etc., the alternatives encompassed by the claims could simply be recited in the text of the claims (which would render the boundaries of the claims definite).  Clarification is therefore required.  The reply traverses this rejection on the grounds that the amended claim language makes clear that each biomarker is “selected from only the biomarkers nucleic acids from Table 3”.  However, this argument is not persuasive, as the boundaries of the claims continue to rely on Table 3; even if the claims only embrace biomarkers in this Table, the particularly properties/features that limit the biomarkers encompassed by the claims must be made clear to those of skill in the art in order for infringement to be avoided.  It is further noted that this rejection is consistent with current USPTO guidance regarding the recitation of Tables in claims, and thus cannot be withdrawn by the Examiner.  
With further regard to claim 37 and its dependent claims (38, 40, 43, 50 and 51), the claims are also indefinite because it is unclear whether the claims require “a plurality of biomarker nucleic acids selected from only Table 3” (as recited at line 3 of claim 37), or “a plurality of biomarker nucleic acids” that “consists of all the biomarker nucleic acids of Table 3” (see line 5 of claim 37).  As these two recitations have different meanings and impart different claim boundaries, clarification is required.  
Claims 40 and 121 remain indefinite over the references in each of the claims to assays selected from a group of alternatives that includes products, specifically “microarrays” and “gene chips”.  While the amendments to the claims have overcome the prior related rejection in part, microarrays and gene chips are clearly not assays; as the claims requires an assay, further clarification is required.
Claims 106-107, 120-12, 123, 125, 129, and 131 are indefinite over the recitation of the limitation “the subject” in line 4 of independent claim 106.  As the claim has been amended (at line 1) to reference a “patient”, there is now insufficient antecedent basis for this reference to “the patient”.  Regarding dependent claim 107, this claim is also indefinite, as it attempts to further limit something from the “subject”, while the claim is now directed to a method pertaining to a patient; it is noted that consistent terminology should be employed throughout the claims.
Claims 106-107, 120-12, 123, 125, 129, and 131 are also indefinite over the recitation in claim 106 at lines 6-7 of the limitation “wherein the at least one biomarker nucleic acids consists of all the biomarker nucleic acids of Table 3”.  First, as the claim previously employs the term “biomarker nucleic acid”, but not “biomarker nucleic acids”, there is insufficient antecedent basis for the latter term in the claims.  Second, because “biomarker nucleic acids” are not previously recited, it is unclear how this language further limits the claims, particularly as the “biomarker nucleic acid” is recited as being “selected from a set of biomarkers listed in Table 3”.  Thus, clarification is required; it is noted that at present, claim 106 and its dependent claims are interpreted as requiring at least one biomarker nucleic acid that is “selected from a set of biomarkers listed in Table 3”, as this language is clearly linked to what is to be “measured” (see the language of the “measuring” of claim 106).
Claim Rejections - 35 USC § 102
Claim(s) 37-38, 40, and 43 remain rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Hayes et al (US 2015/0293098 A1 [15 Oct 2015]; cited in IDS), for reasons that were set forth in the prior Office action.
While it is noted that the claims no longer recite the limitation “at least 10 biomarker nucleic acids”, the claims continue to encompass this embodiment, given their indefiniteness (see above).  It is also reiterated that prior art disclosing genes corresponding to the Gene Symbols and/or Gene Names listed in Table 3 have been treated as meeting the requirements of the claims.
	Hayes et al disclose methods “for head and neck cancer prognosis” and for characterizing head and neck cancers as various subtypes, which methods comprise obtaining patient samples and measuring gene expression levels therein (with genes and their expression products both being disclosed as types of biomarkers); see entire reference, particularly paragraphs 48-57; 61-76; 170-228 and Table 10).  It is noted that samples disclosed by Hayes et al are preferably HNSCC tumor samples (see, e.g., paragraphs 56-57 and 170), that Hayes et al teach and disclose the use of any of amplification, hybridization and/or sequencing assays in their methods (see paragraphs 64-76), and that Hayes et al disclose preferred gene signature sets for use in classifying head and neck cancer subtypes that include at least 10 genes of applicant’s Table 3 (see Table 10 of Hayes et al, which includes CYP26A1, EPGN, FAM3B, INHBA, NNMT, OLFML3, PLAC8, RAB6B, TMPRSS11B, and TMPRSS2).  Hayes et al thus anticipate claim 37.  
With further regard to claim 38, Hayes et al disclose that their samples are HNSCC samples, as noted above (see also in particular, e.g., paragraphs 124 and 170).  Regarding claim 40, Hayes et al disclose a variety of methods set forth in the claims (see again paragraphs 61-76), and particularly the use of hybridization of tumor mRNA to microarrays (paragraph 206).  Regarding claim 43, Hayes et al also disclose multiple sample types embraced by the claims (see paragraphs 56-57, as well as paragraph 206).  
The reply traverses the rejection on the grounds that amended claim 37 requires “measuring the nucleic acid expression level of all the biomarker nucleic acids recited in Table 3...” (Reply page 8).  This argument is not persuasive because the claims cannot reasonably be interpreted in this manner, based on the present claim language (see also the indefiniteness rejections above).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, the rejection is maintained.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50-51 remain rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US 2015/0293098 A1 [15 Oct 2015]; cited in IDS), for reasons that were set forth in the prior Office action.
While it is noted that the claims no longer recite the limitation “at least 10 biomarker nucleic acids”, the claims continue to encompass this embodiment, given their indefiniteness (see above).  It is also reiterated that prior art disclosing genes corresponding to the Gene Symbols and/or Gene Names listed in Table 3 have been treated as meeting the requirements of the claims.
Hayes et al disclose methods “for head and neck cancer prognosis” and for characterizing head and neck cancers as various subtypes, which methods comprise obtaining patient samples and measuring gene expression levels therein (with genes and their expression products both being disclosed as types of biomarkers); see entire reference, particularly paragraphs 48-57; 61-76; 170-228 and Table 10).  It is noted that samples disclosed by Hayes et al are preferably HNSCC tumor samples (see, e.g., paragraphs 56-57 and 170), that Hayes et al teach and disclose the use of any of amplification, hybridization and/or sequencing assays in their methods (see paragraphs 64-76), and that Hayes et al disclose preferred gene signature sets for use in classifying head and neck cancer subtypes that include at least 10 genes of applicant’s Table 3 (see Table 10 of Hayes et al, which includes CYP26A1, EPGN, FAM3B, INHBA, NNMT, OLFML3, PLAC8, RAB6B, TMPRSS11B, and TMPRSS2).  Hayes et al thus teach methods meeting all requirements of independent claim 37.  Regarding claims 50-51, Hayes et al also disclose that HPV positive status is well-known to occur in association with HNSCC (and is a feature commonly characterized when analyzing HNSCC), and that expression of HPV E6 and/or E7 may be targeted for detection of HPV; Hayes et al also disclose that there “were additional statistically significant associations between tumor subtype and HPV status” among other factors (paragraphs 105-106, 113-119, 121, and 124-125).  While Hayes et al do not disclose performing testing of E6 and/or E7 expression on the samples subjected to their gene signature analysis, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed such further testing, and thereby to have performed methods meeting the requirements of claims 50-51.  An ordinary artisan would have been motivated to have performed such testing given Hayes et al’s disclosures of significant associations between HPV status and HNSCC subtype, for the benefit of aiding in subtyping, as taught by Hayes et al.  Further, given Hayes et al’s disclosure that E6 and/or E7 may serve as targets of HPV detection/testing, an ordinary artisan would have recognized methods of assaying E6 and/or E7 expression as one available type of assay to achieve the predictable result of detecting HPV (and thus would have been motivated to have performed such testing to achieve this outcome and benefit).
The reply traverses the rejection on the grounds that amended claim 37 requires “measuring the nucleic acid expression level of all the biomarker nucleic acids recited in Table 3...” (Reply pages 8-9).  As already noted, this argument is not persuasive because the claims cannot reasonably be interpreted in this manner, based on the present claim language (see also the indefiniteness rejections above).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Accordingly, the rejection is maintained.
Claims 106-107, 120-121, 123, 125, 129 and 131 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US 2015/0293098 A1 [15 Oct 2015]; cited in IDS) in view of Jung et al (Oncotarget 6(39):41884 [Oct 2015]; previously cited), for reasons that were set forth in the prior Office action.  
As discussed above, claim 106 and its dependent claims are interpreted as requiring at least one biomarker nucleic acid that is “selected from a set of biomarkers listed in Table 3”; prior art disclosing genes corresponding to the Gene Symbols and/or Gene Names listed in Table 3 have been treated as meeting the requirements of the claims.
The teachings of Hayes et al are set forth above.  Hayes et al disclose a “measuring” as required by the claims as directed to the elected species, as discussed above, and further suggest HPV E6 and/or E7 testing meeting the requirements of dependent claims 129 and 131 (as discussed above); Hayes et al further teach that HPV status of HNSCC tumors, as well as their disclosed molecular subtyping methods, aid in selection of HNSCC therapy (e.g., paragraphs 9, 11, 15, 33-37, 124, and 202).  However, Hayes et al do not teach the claim 106 limitation of administering an immunotherapeutic agent based on the subtype of the HNSCC.
Jung et al teach that “disappearance of caveolin-1” expression is associated with transition of HNSCC tumors to mesenchymal (one of the subtypes taught by Hayes et al), and that detection of caveolin-1 (Cav1, which is another gene of applicant’s Table 3) may aid in identification of patients at high risk of metastasis, which patients may benefit from an anti-integrin therapy, i.e., a type of immunotherapy (see entire reference, particularly the Abstract).  
In view of the teachings of Jung et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have including CAV1 in the analysis taught by Hayes et al, and particularly to have employed CAV1 expression status as a factor in HNSCC tumor subtyping (as taught by Jung et al), and further to have including the results of this testing as a basis in selecting immunotherapy (again as taught by Jung et al), such that Hayes et al in view of Jung et al suggest what is claimed.  An ordinary artisan would have been motivated to have made such a modification for the benefit of providing the most appropriate treatment possible for any given patient, taking into account all relevant expression data related to tumor treatment responsiveness.  
With further regard to claim 107, Hayes et al disclose that their samples are HNSCC samples, as noted above (see also in particular, e.g., paragraphs 124 and 170).  Regarding claims 120-121, Hayes et al disclose a variety of methods set forth in the claims (see again paragraphs 61-76), and particularly the use of hybridization of tumor mRNA to microarrays (paragraph 206).  Regarding claim 123, Hayes et al also disclose multiple sample types embraced by the claims (see paragraphs 56-57, as well as paragraph 206).  Regarding claim 125, it is reiterated that Hayes et al disclose the four possible subtypes of the claims, and that Jung et al teach the use of an immunotherapeutic agent based on CAV1 expression (associated with transition to the mesenchymal subtype).
The reply traverses the rejection on the grounds that amended claim 106 requires “measuring the expression level of at least one biomarker nucleic acid in a HNSCC sample.....wherein the at least one biomarker nucleic acids consists of all the biomarker nucleic acids of Table 3” (Reply pages 9).  As already noted, this argument (which is equivalent to that discussed above regarding claim 37) is not persuasive because the claims cannot reasonably be interpreted in the manner set forth by Applicant, based on the present claim language (see also the indefiniteness rejections above).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Accordingly, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634